                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAVID COONS, et al.,                               Case No. 18-cv-05228-SI
                                   8                    Plaintiffs,
                                                                                            ORDER GRANTING MOTION TO
                                   9             v.                                         AMEND
                                  10     Crane Co. et. al.,                                 Re: Dkt. No. 12
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is plaintiffs’ motion to amend their complaint. Dkt. No. 12. Pursuant to

                                  14   Civil Local Rule 7-1(b), the Court finds this matter appropriate for resolution without oral argument

                                  15   and hereby VACATES the hearing set for November 30, 2018. Having considered the papers

                                  16   submitted, and for good cause shown, the Court GRANTS plaintiffs’ motion to amend the complaint

                                  17   and ORDERS the First Amended Complaint be FILED

                                  18
                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: November 26, 2018

                                  22                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  23                                                   United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
